NELSON, Circuit Justice.
I see no ground,
on the proofs, for disturbing the decree in favor of the schooner and her cargo. The only question worthy of notice is that of damages in respect to the cargo. The owners of the cargo claim that they are entitled to the market value of the cargo, consisting of flour, com, and feed, at the port of destination, Providence! or, at least, to the general increased market value that took place between the time of the shipment at Baltimore, and the time of the collision. The court below held, that the damages should be ascertained from the value \of the goods at the port of shipment, including all expenses of transportation to the place of collision, and of the lading of the cargo on board, &c., together with interest, at the rate of six per cent, per annum, from the time of the collision. [Case No. 10,409]. This is the rule, substantially, as settled in the case of The Anna Maria, 2 Wheat. [15 U. S.] 327, and in Smith v. Condry, 1 How. [42 U. S.] 28, 35, as governing in all cases of marine torts. See, also, The Lively [Case No. 8,403].
The decree below is affirmed.